Citation Nr: 0200415	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, to include shell fragment wound residuals. 

2.  Entitlement to service connection for a right hip 
disability, to include shell fragment wound residuals.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for gout. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a July 2001 rating decision, service connection was 
granted for residuals of injury of the right foot, claimed as 
shell fragment wound.


REMAND


The veteran claims entitlement to service connection for 
right shoulder arthritis, gout, and right hip and left foot 
disorders, to include shell fragment wound residuals.

The service medical records reveal no complaints or findings 
pertaining to any of the claimed disorders.  At a November 
1969 separation examination the appellant's upper 
extremities, lower extremities, and feet were clinically 
evaluated as normal.

The veteran was afforded a VA examination in June 2001.  
Unfortunately, the examination report in the claims folder 
appears to be incomplete because the portion of the report 
detailing the examiner's assessments, impressions, and/or 
diagnoses is not provided.  Moreover, there is no indication 
that the examiner offered an opinion as to the etiology of 
any current right shoulder, right hip, left foot, or gout 
disability.  As the Board is precluded from exercising any 
medical judgment of its own, Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and as it is unclear that the record is before 
the Board is truly complete, further development is mandated 
under the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In remanding this case, the Board takes this opportunity to 
notify the appellant that the duty to assist is not a one way 
street.  At this point, the evidence before the Board does 
not include any current competent evidence of right shoulder 
arthritis, a right hip disorder, or a left foot disorder.  
Moreover, there is no medical evidence showing a link between 
any of the claimed disorders, including gout, and the 
appellant's active duty service.  Hence, the Board advises 
the appellant that it would be in his best interest if he 
presented medical evidence to the RO showing proof of a 
current disorder, as well as proof linking the disorder to 
his military service.

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should contact the veteran and 
afford him an opportunity to identify or 
submit any additional medical evidence 
supporting his claims.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  Following the completion of the 
foregoing, the claims folder, together 
with any additional records received must 
be forwarded to the examiner who 
conducted the June 2001 VA compensation 
examination at the Dorn VA Medical 
Center.  That examiner must then review 
the file and the June 2001 report, and 
offer either clinical impressions, 
assessments or diagnoses pertaining to 
the presence or absence of gout, and 
right shoulder, right hip, and left foot 
disorders.  Additionally, the examiner 
must offer an opinion whether it is at 
least as likely as not that any current 
gout, right shoulder, right hip, and left 
foot disorder is related to the 
appellant's active duty service.  If 
further testing or examination is 
warranted in order to determine the 
etiology of any disorder, such testing or 
examination is to be accomplished.  A 
written rationale must be provided for 
each opinion offered.  The report must be 
typed.

If the examiner who conducted the June 
2001 examination is not available, the RO 
should schedule the appellant for a new 
VA compensation examination, and the 
examiner conducting that study must 
provide all of the opinions requested 
above.  All appropriate action to secure 
this information under the VCAA must be 
accomplished.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

 



